In a civil court of record for Hillsborough County, Florida, a judgment was rendered in 1927 against William F. Lloyd and Lila M. Lloyd, his wife, upon a note executed by them in the State of Ohio.
In 1929 counsel for Lila M. Lloyd, her husband having died, served notice upon counsel for the plaintiff in the law action, that application would be made to set aside the judgment against the married woman and to vacate the proceedings had under such judgment against the married woman.
In this chancery proceeding Lila M. Lloyd and her counsel were "enjoined and restrained from further prosecuting or proceeding in the cause in the civil court of record." The persons who were enjoined appealed. The judgment against the married woman upon a note executed by her is not enforceable against her in this State. Lloyd v. The Cooper Corporation, decided at this term.
Reversed.
TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.